Citation Nr: 1423857	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  03-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability evaluation for mitral valve prolapse (MVP) (formerly characterized as floppy mitral valve) with neurocardiogenic syncope since October 16, 2000, and to an evaluation in excess of 10 percent since March 27, 2012.  

(The issues of service connection for residuals of ganglion cyst of the right wrist status post removal, to include as secondary to service-connected status post stab wound residuals and associated scar of right wrist; an initial compensable evaluation for depression prior to April 11, 2011; an initial evaluation in excess of 30 percent for depression beginning April 11, 2011; and an effective date prior to October 3, 2011, for the award of a 10 percent evaluation for status post stab wound residuals of the right wrist will be addressed in a separate decision.)  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1975. 

This matter is before the Board of Veterans' Appeals (Board) from a September 2002 decision of the RO which, in pertinent part, determined that new material evidence had not been submitted to reopen a claim of service connection for floppy mitral valve syndrome.  For reasons explained in greater detail in a latter section herein, the disability at issue has been recharacterized as stated on the title page.  

A transcript of the Veteran's testimony as to his claim for service connection for MVP in May 2004 before a Decision Review Officer (DRO) is on file.  

A December 2005 Board decision noted that in May 2003 the Board had remanded claims for increased ratings for residuals of fractures to the right 4th metacarpal and 1st digit of the left foot for further development but that in May 2004 the Veteran indicated that he wanted to withdraw those claims and, so they were not addressed in the December 2005 Board decision.  The December 2005 Board decision denied service connection for diabetes mellitus, right arm impairment, and depression, denied reopening of a claim for service connection for left knee disability, but found that there was new and material evidence to reopen a claim for service connection for MVP and remanded that claim for evidentiary development.  

In January 2006 the Veteran appealed all but that part of the Board's December 2005 decision remanding the issue of service connection for MVP to the Court of Appeals for Veterans' Claims (Court).  

A December 2007 rating decision granted service connection for MVP and assigned an initial noncompensable disability rating, all effective October 16, 2000 (date of receipt of the application to reopen that claim) and, in March 2008, the Veteran appealed the rating assigned.  In June 2008 the Board remanded that matter for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

An October 2008 rating decision granted service connection for depression which was assigned an initial noncompensable rating, all effective April 24, 2001.  

In November 2009 the Board remanded issue on appeal to provide the Veteran with the opportunity to testify at a hearing.  The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge (VLJ) in Nashville, Tennessee in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In May 2010 the Board again remanded the issue of entitlement to an initial compensable rating for MVP evidentiary development but granted service connection for residuals of a stab wound of the right wrist and denied service connection for diabetes.   

A May 201 rating decision effectuated the grant of service connection for residuals of a stab wound of the right wrist (claimed as right arm impairment) and assigned an initial noncompensable rating, all effective April 11, 2000.  A February 2012 rating decision increased a noncompensable disability rating for service-connected depression to 30 percent, effective April 11, 2011.  

At a December 2013 videoconference before another VLJ, addressing different issues, the Veteran testified that he desired to claim service connection for another heart condition other than the rating for MVP.  See pages 28, 29, and 31 of that transcript.  

However, a deferred rating decision in December 2012 noted that the Veteran claimed service connection for neurocardiogenic syncope in VA Form 21-4138, received on September 27, 2011.  Also, service connection had previously been denied for a seizure disorder, of which the Veteran was notified by letter in November 1993.  

A July 2013 rating decision stated that more modern technologies and understanding of the Veteran's condition had recently allowed the etiology of the syncopal episodes to be determined, i.e., that his disability was neurocardiogenic syncope.  Because there was evidence of syncope during the Veteran's active service, neurocardiogenic syncope was include, for rating purposes, with MVP and an increased rating of 10 percent was assigned, effective March 27, 2012 (date of VA examination).  That decision also denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  As yet, the Veteran has not initiated an appeal of the denial of a TDIU rating.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which reveals a January 2014 rating decision which proposed to reduce the current 10 percent rating for status post scar related to stab wound, right wrist (claimed as scar, right hand), to a noncompensable rating.  Also contained in Virtual VA are VA electronic treatment records (CAPRI records) which were entered into Virtual VA in November and December 2013, after the most recent supplemental SOC (SSOC) in July 2013.  However, a review of these records reveals that they are not relevant to the issue now before the Board and, so, the Board may procedure with appellate adjudication without any prejudice to the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  Since at least October 16, 2000, the Veteran has taken medication for MVP with neurocardiogenic syncope.  

2.  Since December 20, 2008, the Veteran has had left ventricular hypertrophy, i.e., cardiac enlargement, which is reasonably due to his service-connected MVP with neurocardiogenic syncope.  

3.  The Veteran has never had metabolic equivalency test (MET) of less than 10, his left ventricular ejection fraction has never been less than 50 percent, and he does not have congestive heart failure or cor pulmonale.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 10 percent since October 16, 2000, for MVP with neurocardiogenic syncope have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.1, 4.2, 4.7, 4.21, 4.100, 4.104, Diagnostic Code (DC) 7000 (2013).  

2.  Since December 20, 2008, the criteria for a rating of no more than 30 percent for MVP with neurocardiogenic syncope have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.1, 4.2, 4.7, 4.21, 4.100, 4.104, Diagnostic Code (DC) 7000 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  Also, records of the Social Security Administration (SSA) have been obtained.  

The Veteran was also afforded VA examinations in June 2004, May 2011, March 2012, and May 2013.  These examinations are adequate for rating purposes because the examiners discussed the medical history, described the disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Further, there has been substantial compliance with the Board's past remand directives, insofar as the RO issued an SOC, provided the Veteran with the opportunity to testify, and obtained VA rating examinations.   D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As explained in Bryant v. Shinseki, 23 Vet. App. 488, 492 - 96 (2010), and independent of any duty to notify how to substantiate a claim under the Veterans Claims Act of 2000 (VCAA), 38 C.F.R. § 3.103(c)(2) imposes "two distinct duties" on hearing officers: (1) "[A] duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) a duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  

In this case, the DRO and the presiding Acting VLJ at the travel Board hearing focused on the elements for claim substantiation, i.e., evidence of a greater degree of disability.  The issue on appeal was identified and the representative and Acting VLJ specifically elicited testimony from the Veteran as to his the relevant clinical history.  The hearing focused on the Veteran's history, current treatment, and symptomatology as to the service-connected disability.  The case was remanded in order to afford the Veteran additional VA examinations that considered all of the manifestations of the service-connected disability.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, the presiding hearing officials complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board has thoroughly reviewed all the evidence of record.  The Board has an obligation to provide reasons and bases supporting any decision, but there is no requirement to discuss, in detail, all pieces of evidence on file, or submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence which are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122(2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).   

Background

The discharge summary of hospitalization in December 1975 at the Cardinal Cushing General Hospital reflects a diagnosis of floppy valve syndrome and it was noted that such patients could have chest pain, cardiac arrhythmias, and syncopal episodes.  

A report of an evaluation in 1994 for the Tennessee Disability Determination Services indicates that the Veteran reported that he had been diagnosed with Stokes-Adams attacks and that he had been told that he had "seizures" with these, which he reported were "like grand mal seizures."  He reported that he sometimes lost consciousness but had no fecal or urinary incontinence or aura.  He would feel confused and weak after his attacks.  

Private clinical records show that in May 1996 tress testing revealed findings of 13 METs.  An echocardiogram in November 1997 revealed a left ventricular ejection fraction (LVEF) of 57 to 60 percent and a trace of mitral regurgitation.  In April 1998 testing revealed a maximum workload of 15 METs.  In February 1999 his LVEF was 55 percent with normal left ventricular wall motion.  

VA testing in March 1999 found no evidence of transmural ischemia and the LVEF was 55 percent, with normal left ventricular wall motion.  

Records of the University of Tennessee Memorial Hospital show that a January 1999 EKG was abnormal due to a nonspecific T-wave abnormality.  In January 2000 the Veteran was seen for an episode of lightheadedness with chest pressure and increased blood pressure while walking.  He had no relief with nitroglycerin.  He had noted muscle contractions in his arms and legs, with twinges of pain in his left arm and left-sided chest pain which radiated down his arm.  

VA outpatient treatment (VAOPT records show that in October 2000 it was noted that past cardiac work-ups had been negative but that the Veteran reported having been told that his blood vessels might constrict when he was nervous.  In October 2001 he reported having occasional chest pain and palpitations, which he thought were due to his nerves, and it was again noted that past cardiac work-ups had been negative.  A May 2002 OPT psychiatric evaluation noted that he had valvular heart disease with blackouts and cardiac syncope which had sometimes been felt to be seizures.  He had a history of a heart attack in 1993. 

Private clinical records show that in October 2002 chest X-rays revealed no cardiac enlargement.  

On VA psychiatric examination in May 2004 the examiner noted that the Veteran was withdrawn and isolated and had little contact or interest in being around people, particularly due to his fear of having a syncope spell while in public and the reaction people may have to that.  The diagnoses included Stokes-Adams syndrome with cardiac blackouts.  

At the May 2004 DRO hearing the Veteran testified in support of his claim for service connection for MVP, and much of his testimony was devoted to his in-service symptoms, including chest tightness, difficulty in fully inhaling, weakness, and passing out.  

On a June 2004 VA cardiology examination the Veteran's claim files were reviewed.  He reported that his Stokes-Adams attacks during service were manifested by a few rare spells of chest tightness, air hunger, weakness, and passing out.  Postservice evaluations had found a systolic click but no murmur.  There was once a tentative diagnosis of systolic click syndrome, which could be manifested by exertional dyspnea and hyperventilation and a later diagnosis was MVP-click syndrome, in which 60 percent of patient would have dyspnea and 45 percent would have palpitations.  

On examination there were no carotid bruits or neck vein distention.  There was a Grade I, short systolic murmur in the mitral area but no rubs, clicks or gallops.  An August 2004 EKG revealed a normal ejection fraction, a trace of mitral regurgitation, and minimal mitral valve prolapse.  The diagnosis was minimal MVP with a trace of mitral regurgitation.  The examiner noted that many of the past diagnoses were "syndromes" but all of these had in common the MVP syndrome.  Current medical information indicated that those with mild to moderate MVP might never develop symptoms because the left ventricle and atrium adapt well to regurgitation.  However, current medical information also indicated that MVP syndrome could be manifested by a number of possible symptoms, including nonanginal type chest pain, palpitations, dyspnea, exercise intolerance, dizziness or syncope, panic/anxiety disorders, numbness or tingling, skeletal abnormalities, and abnormal resting and exercise EKGs.  These symptoms and physical findings were very tenuous and were not consistent in all cases of MVP.  The degree of prolapse did not correlate with the symptomatology, but autonomic or neuroendocrine dysfunctions had been suggested as a cause for these nonspecific symptoms in many patients.  In this case, the Veteran had shown several of these symptoms in the past.  It was assumed that his recent EKG evidence of trace mitral regurgitation and minimal MVP had always been minimal.  

The examiner noted that there was no evidence that the Veteran's symptoms were made worse by service and the examiner did not believe that service aggravated the physical or structural conditions of the heart.  The examiner concluded, however, that despite the "paucity" of official records of cardiac symptomatology, there was a "tenuous but reasonable" possibility that the mitral valve syndrome was aggravated by service.  The examiner's opinion was that there is "a tenuous but reasonable possibility that [the veteran's] military service could have aggravated his mitral valve prolapse syndrome."  

The Veteran was admitted to the University of Tennessee Memorial Hospital on January 6, 2006.  During private hospitalization in January 2006 an echocardiogram found that the Veteran's left ventricular size, function, and regional wall motion were normal.  His VLEF was 55 to 60 percent.  Additional testing revealed his LVEF was over 60 percent.  It was noted that he had sublingual nitroglycerin but did not try this with his symptoms.  His medications were adjusted "per cardiology" at that time and he reported that his symptoms had improved.  He had a distant history of a myocardial infarction but currently there was no subjective proof of this.  Apparently, several years ago his had syncope.  A current cardiac catheterization revealed a LVEF of over 60 percent, and significant mitral valve regurgitation.  

A November 2007 VAOPT record shows that the Veteran's medical records were reviewed and it was opined that it was at least as likely as not that there was an increase in severity during service of the Veteran's floppy mitral valve syndrome (Stokes-Adams attacks) but it was not believed that there was any increase in the structural abnormality of the MVP during service because a postservice echocardiogram in 2004 showed only a trace of floppy anterior leaflet of the mitral valve and mitral insufficiency.  Any future degradation of the mitral valve would not be service-connected.  

A December 2007 rating decision granted service connection for MVP and assigned an initial noncompensable rating, effective October 16, 2000 (date of receipt of the application to reopen the claim).

A December 20, 2008, echocardiogram at the East Tennessee Heart Consultants revealed mild hypertrophy of the left ventricle.  The chamber size was mildly dilated.  There was trace mitral and tricuspid regurgitation and mild pulmonic insufficiency.  His left ventricular function was intact with an LVEF of 60 percent.  An August 10, 2009, follow-up noted that he had not been able to tolerate any statin therapy.  

An October 2009 VAOPT record shows that the Veteran reported having vasovagal attacks since childhood, although he was unclear on the current frequency.  Sometimes, if the attack was severe he might have near syncope.  

The Veteran testified at the March 2010 travel Board hearing that he had Stokes-Adams syndrome which was neurocardiac in nature and that his episodes of syncope were cardiologic in nature but only transient prior to military service.  Page 4 of the transcript.  However, his symptoms increased during service.  Page 5.  A private physician had told him that his syncopal episodes were "pseudo-seizures" meaning they were like seizures but not actual seizures.  During service he had been placed on medication for hypertension.  Page 6.  He had taken medication ever since then.  Page 7.  He had been put on medication for his syncopal episodes ever since he left military service.  Page 8.  Although VA had indicated that he took medication for hypertension, reports from Dr. R. showed that the medication was for his syncopal episodes.  Page 9.  He testified that there had been fraud by VA employees in that records reportedly indicated that certain tests had been conducted that, in fact, had not been conducted.  Page 11.  The transcript of the prior DRO hearing was incorrect, or "bogus", because he had compared it to the copy of the tape recording of that hearing (a copy of which he has submitted).  Page 12.  He acknowledged that all records from SSA were on file.  Page 18.  

An April 11, 2011, VAOPT record reflects that the Veteran's Stokes-Adams attacks were triggered by dehydration, low sodium potassium levels, causing blackouts similar to a grand mal seizure but they were not seizures, rather they were "cardiac blackouts."  He would get a massive adrenalin surge and then have a vasovagal response.  He took medication for this.  

On VA cardiology examination in May 2011 the Veteran's claim file was reviewed and, at the Veteran's request, the examiner reviewed copies of multiple documents which the Veteran believed had not been submitted and included in his claim file.  However, on review, all such proffered documents were found in the claim files.  His in-service history was recorded and it was noted that a few months after being evaluated by a private physician in 1974 for syncope and associated symptom, he had been placed on Inderal and had some improvement in the frequency and severity of his symptoms but continued to have syncopal episodes.  It was noted that the Veteran asserted that his postservice cardiac symptoms included palpitations, dyspnea, and syncope.  In 2006 his longstanding symptom complex of palpitations, dyspnea, and syncope had finally and formally been diagnosed as neurocardiogenic syncope/vasodepressor syncope.  This was a condition in which the cardiovascular system responded inappropriately to a variety of stimuli with vasodilation, drop in heart rate, and loss of consciousness.  The loss of consciousness could be associated with brief tonic-clonic seizure-like activity which resolved as soon as the person was supine, with restoration of cerebral blood flow.  

The examiner opined that the Veteran had two conditions, both of which in his opinion, had their first onset or were first diagnosed in-service.  The conditions were co-existent at the time of their presentation.  The diagnosis of neurocardiogenic syncope was not known in 1974 and 1975, when the Veteran first presented with these symptoms.  Some persons would have one or the other of these conditions but this Veteran happened to have both conditions.  The "floppy mitral valve" had become more recently known as MVP, and was an incidental finding in the course of the evaluation of syncopal attacks which were described in medical reports in 1974.  It was noted that the Veteran was frustrated that his syncopal condition was not recognized as the serious disability which it was.  The examiner noted that in cases of neurocardiogenic syncope the heart was often structurally quite normal.  

The examiner explained that the early diagnosis of floppy mitral valve had been a "best guess" at the nature of the condition but modern technology had established that the Veteran had a well described combined vascular-neurogenic cardiac syncope.  The Veteran had no functional impairment intrinsic to his heart that had its onset either before or during service and it was again noted that the "floppy mitral valve" was an incidental finding, and not the ultimate cause of the syncope.  Recent echocardiograms had shown minimal to no evidence of MVP or significant regurgitation.  However, he continued to have syncopal episodes, sometimes associated with tonic-clonic seizure activity and periods of unconsciousness lasting several minutes.  He sometimes has a brief warning that a syncopal episode was about to occur, to that he could protect himself against injury.  These episodes were equivalent to tonic-clonic seizures with loss of consciousness and muscle tone, with collapse.  Consciousness would typically be regained within a few minutes of attaining a horizontal posture.  The Veteran experienced these syncopal episodes on a variable basis, sometimes going a week or two weeks between episodes, and then having times when he had them almost daily.  By his report, he averaged about 5 episodes per month with loss of consciousness and muscle tone, sometimes with tonic-clonic seizure-like activity caused by the low blood pressure and cerebral ischemia.  His course since the onset had been stable and his treatment was with beta-blockade medication.  

On examination there was no evidence of congestive heart failure or pulmonary hypertension.  The Veteran had a regular cardiac rhythm but had a murmur.  It was stated that exercise testing was medical contraindicated, noting that he had had multiple extensive evaluations without any evidence of ischemia or significant valvular heart disease.  A 2008 echocardiogram showed no MVP, which was the modern equivalent of "floppy mitral valve."  He had normal heart function with respect to his mitral valve condition and the examiner specifically noted that the disabling condition was the "neurocardiogenic syncope."  Also, treadmill testing was not medically indicated for this condition.  The Veteran's estimated METs was greater than 10.  His heart size was larger than normal, by an echocardiogram.  His LVEF was greater than 50 percent.  It was noted that a December 2008 cardiac catheterization had been normal and other testing in December 2008 found normal mitral valve anatomy, no prolapse, and only a trace of regurgitation.  He had mild left ventricular hypertrophy.  The Veteran had been unemployed for 10 to 20 years due to syncope, spinal disease, and a psychiatric disorder.  

The diagnosis was neurocardiogenic syncope with frequent episodes, weekly, of loss of consciousness.  It was the examiner's opinion, once again, that the disability caused by the condition was equivalent to that of a seizure disorder, rather than a cardiac condition.  Another diagnosis was floppy mitral valve, diagnosed in-service, without present evidence of prolapse or clinically significant regurgitation, per echocardiogram.  The examiner stated that although the December 2008 echocardiogram showed evidence of left ventricular hypertrophy/enlargement this was not due to or caused by the "floppy mitral valve" in the presence of normal mitral valve, on echocardiogram.  Rather, these findings were consistent with longstanding hypertension, as was documented in the claim file in the SSA disability examination in 1994.  

The examiner stated that the Veteran's neurocardiogenic syncope would be expected to preclude gainful employment in a competitive workforce.  He had been determined to be disabled for gainful employment by SSA since 1993, with the syncopal episodes noted as a component of his disability.  The reported frequency of the episodes would make him an unattractive candidate for employment in any line of work.  Were he able to acquire employment, the syncopal episodes would be expected to interfere with successful completion of work requirements and lead directly to release from employment due to liability concerns on the part of the employer.  The syncopal episodes did interfere with functional activities of daily living but the condition did not preclude normal personal care as to activities of daily living.  

On VA examination on March 27, 2012, the Veteran's claims folders were reviewed.  It was reported that continuous medication was not required for his heart condition.  He had not had a myocardial infarction and did not have congestive heart failure.  He did not have cardiac arrhythmia.  On physical examination he had a regular cardiac rhythm with a soft murmur.  There was no jugular or venous distension.  Pulses were normal in the lower extremities, in which there was no peripheral edema.  It was reported that a May 2011 echocardiogram revealed evidence of cardiac hypertrophy.  There was no evidence of cardiac dilatation.  A 2008 echocardiogram revealed his LVEF was 55 percent.  An interview METs test in 2011 revealed the estimates METs was between 7 and 10 METs.  This was the lowest activity level at which the Veteran reported having dyspnea.  It was reported that his heart condition did not impact his ability to work.  

Virtual VA CAPRI records show that in April 2013 the Veteran reported having occasional "angina" with exertion but he described it as "inflammation type pain".  He carried nitroglycerin.  He saw a cardiologist yearly.  On examination he had a regular cardiac rhythm with no jugular or venous distension, and had a systolic click but no murmur.  The assessments included hypertension, and questionable bicuspid aortic valve/MVP, by history but no in echocardiogram of 2006 which noted a sclerotic aortic valve and mildly thickened mitral valve.  

On VA neurology examination in May 2013 the examiner noted that the examination was for rating purposes.  It was stated that he was sent for epilepsy but he denied having epilepsy and the records did not suggest that he had any epilepsy at any time in his history.  He had been diagnosed with neurocardiac syncope, with recurrent syncopal episodes over his life.  He had seen multiple cardiologists outside of VA.  There was no specific treatment and "he has [not] been on medication for this."  He had simple woozy lightheadedness and he had syncope episodes but the return to normal.  He could have multiple episodes in a single day.  He had never been felt to have epilepsy, and had never had symptoms consistent with epilepsy at any time.  

On physical examination the Veteran's cranial nerves were unremarkable, and his strength and reflexes were normal.  The impression was that there was no neurological diagnosis.  He had no history of any epilepsy, and never claimed epilepsy, and had never had any seizures.  He was uncertain why he had been sent for a neurology examination.  The examiner stated that the Veteran had been diagnosed with neurocardiogenic syncope, which was a cardiac disorder.  

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4.  Disability ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  A higher schedular rating will be assigned if the disability more closely approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Where an increase in the disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.100(a) whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100(b) provides that even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100% evaluation can be assigned on another basis.

38 C.F.R. § 4.100(c) provides that if left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  

Note 1 to 38 C.F.R. § 4.104 states that any cor pulmonale, which is a form of secondary heart disease, is to be rated as part of the pulmonary condition that causes it.  Cor Pulmonale is a combination of hypertrophy and dilatation of the right ventricle secondary to pulmonary hypertension, which is due to disease of the lung parenchyma or pulmonary vascular system.  See 62 Fed.Reg. 65207, 65210 (December 11, 997).  

Note 2 to 38 C.F.R. § 4.104 states that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

38 C.F.R. § 4.104, DC 7000 provides the criteria for the evaluation of valvular heart disease and states that a 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection. 

Analysis

Initially, the Board notes that as to the Veteran's allegations of fraud on the part of VA employees, other than the Veteran's own uncorroborated statements and testimony there is no corroborating evidence which indicates or even suggests that there has been any fraud on the part of any VA employee or any attempt to falsify the Veteran's record.  Likewise, although given the opportunity, including at his Board hearings, he has not demonstrated that any errors in the transcription of the DRO hearing are in any manner prejudicial to him.  Thus, the Board concludes that the evidentiary record is untainted and that the evidence on file is not shown to be anything other than accurate.  

Because the evidence has, at least in the past, suggested that the neurocardiogenic syncope may have a neurologic component, the Board must discuss whether rating the MVP as part and parcel with the neurocardiogenic syncope is appropriate for rating purposes.  

As to this, the 2011 VA examiner indicated that the disability at issue was equivalent to a seizure disorder rather than a cardiac condition.  However, the most recently VA neurological examiner, in 2013, was puzzled when asked to evaluate the Veteran, stating that the Veteran's condition was cardiovascular in nature and that he did not have a seizure disorder (something to which syncope would be most closely analogous).  Also, the 2012 VA examiner noted that the Veteran had no neurological diagnosis.  Moreover, the Board observes that that Note 2 to 38 C.F.R. § 4.104 states, twice, that syncope is a symptom for consideration with respect to metabolic equivalence tests (METs).  Moreover, the 2013 VA examiner observed that there had never been any witnesses to any seizure activity.  Rather, the Board concludes that from a review of the evidence the matter of questionable seizure or seizure-like activity comes from a history once related, years ago, by the Veteran that he had reportedly been told that he had had some seizure-like activity.  In fact, there is no clinical evidence of documented seizure activity.  Moreover, the Veteran has never been given any anti-seizure or anti-epilepsy medication.  In fact, if the Veteran had ever had any seizures, or seizure like activity associated with actual loss of consciousness his treating physician(s), at least in many jurisdictions, would have been required to notify the appropriate Department of Motor Vehicles, or equivalent agency, of this and the Veteran's driver's license would have been suspended.  The Veteran has never suggested that his driver's license was ever suspended.  In fact, more recent evidence suggests that the Veteran's episodes of "syncope" are not actually characterized by loss of consciousness but, rather, by a sensation of lightheadedness.  Accordingly, the Board concurs with the RO determination that the neurocardiogenic syncope should be evaluated with, and as part and parcel of, the floppy mitral valve syndrome, under 38 C.F.R. § 4.104, DC 7000, as valvular heart disease.  

As to the social impairment which the Veteran may have from the service connection disorder at issue, this is encompassed in the rating assigned for his service-connected psychiatric disability.  For example, the May 2004 VA psychiatric examiner noted that the Veteran was socially withdrawn and isolated, having little contact or interest in being around people, particularly because he feared having a syncope spell while in public and the reactions others might have to it.  

Initially, the Board notes that the Veteran has complained of dyspnea, fatigue, angina, and syncope.  These symptoms are listed as being for consideration for evaluations of 10 percent, 30 percent, 60 percent, and 100 percent.  In addition to these criteria, the defining criteria for the different rating levels are METs.  For even a compensable disability rating on this basis, i.e., even with consideration of the aforementioned symptoms, the Veteran's METs would have to be, at a minimum, 10 METS.  However, the evidence shows that he has never had METs of 10 or less.  

On the other hand, in addition to the symptoms noted above taken together with METs, there are alternative criteria for each disability level.  For a 10 percent disability level, such alternative rating criteria is evidence of continuous medication.  In this regard, there is some conflict in the evidentiary record.  For example, it has been recently stated that the Veteran no longer requires continuous medication.  It is also clear that over the years he has taken medication for nonservice-connected hypertension.  On the other hand, there is evidence that even before his filed his application to reopen on October `16, 2000, he had taken nitroglycerin.  The nitroglycerin was clearly not for the nonservice-connected hypertension.  

Because of the lack of clarity with respect to the Veteran's medication history, the Board will resolve any doubt concerning his continuous use of medication and find that he has continuously used medication for his service-connected condition.  Accordingly, a 10 percent rating is warranted since the effective date of the grant of service connection, i.e., as of October 16, 2000.  

In addition to the symptoms noted above taken together with METs, there are alternative criteria for a 30 percent disability level.  Specifically, a 30 percent rating is warranted if there is objective clinical evidence of cardiac hypertrophy or dilatation.   On the other hand, it is clear that the Veteran now does have left ventricular hypertrophy.  After a thorough review of the evidentiary record, the earliest evidence of any cardiac hypertrophy, is the December 20, 2008, echocardiogram which revealed mild hypertrophy of the left ventricle and mild dilatation.  Such clinical findings are not shown prior to December 20, 2008.  In fact, during his University of Tennessee Memorial Hospital in January 2006 an echocardiogram found that his left ventricular size and function were normal.  

However, it must also be observed that there is a medical opinion in 2011 that the Veteran's left ventricular hypertrophy is due to his nonservice-connected hypertension.  Nevertheless, the Board notes that his medical opinion was predicated upon there being a normal mitral valve.  In this case, there is evidence that the Veteran has prolapse of the mitral valve, mitral valve regurgitation, and even some insufficiency of the mitral valve.  

Thus, resolving doubt in favor of the Veteran the Board finds that the Veteran's cardiac enlargement is a symptom which, for rating purposes, must be attributable to his service-connected disorder and, as such warrants a 30 percent disability rating.  Thus, a 30 percent disability rating is warranted beginning but not prior to December 20, 2008.  In sum, a 10 percent disability rating is warranted from October 16, 2000, and a rating of no more than 30 percent rating is warranted only beginning December 20, 2008.  

A 60 percent rating could be assigned if there were more than one episode of congestive heart failure, but here there have been no such episodes and even now the Veteran does not have congestive heart failure, or is he had METs between 3 and 5, and this is also not the case; or left ventricular dysfunction with an LVEF of 30 to 50 percent.  As to the latter, there is some evidence of early left ventricular dysfunction but, on the other hand, the Veteran has never had an LVEF of 50 percent or less.  Consequently, a 60 percent rating is not warranted at any time.  Likewise, absent congestive heart failure, METs of 3 or less, or an LVEF of less than 30 percent, and no active infection, e.g., the rheumatic fever which he apparently had in his childhood, a 100 percent scheduler rating is not warranted at any time.  Consequently, the preponderance of the evidence is against a rating in excess of 30 percent since December 20, 2008.  38 U.S.C.A. § 5107(b) (West 2002);; 38 C.F.R. § 3.102 (2013).  


Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  However, an extraschedular rating is applicable only as to a single, i.e., individual, service-connected disorder and not the collective or cumulative impact of multiple service-connected disorders.  See Johnson v. Shinseki, 26 Vet. App. 237, 241 - 45 (2013) (en banc).  So, the Board may not consider the combined impact of the Veteran's service-connected depression, right wrist wound, and right wrist scar.  

Likewise, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a total disability rating based on individual unemployability (TDIU) in 38 C.F.R. § 4.16(b) (2010).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).

Here, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran in the future actually develops objectively confirmable symptoms and findings which would warrant either 60 percent or 100 percent scheduler ratings.  Moreover, the RO recently, in July 2013, adjudicated and denied entitlement to a TDIU rating.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

An initial 10 rating for MVP with neurocardiogenic syncope is warranted from October 16, 2000. 

A rating of no more than 30 percent for MVP with neurocardiogenic syncope is warranted since December 20, 2008. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


